Name: Commission Regulation (EEC) No 2084/80 of 31 July 1980 on the definition of the actual formation and operating expenditure of producer groups and associations thereof
 Type: Regulation
 Subject Matter: economic policy;  accounting;  agricultural structures and production
 Date Published: nan

 5. 8 . 80 Official Journal of the European Communities No L 203/9 COMMISSION REGULATION (EEC) No 2084/80 of 31 July 1980 on the definition of the actual formation and operating expenditure of producer groups and associations thereof (b) expenditure incurred in checking compliance with the rules referred to in Article 6 ( 1 ) (b) of Regula ­ tion (EEC) No 1360/78 ; (c) expenditure on administrative staff (wages and salaries, training expenses, social security charges and mission expenses), together with fees for tech ­ nical services and advice ; (d) expenditure on correspondence and telecommuni ­ cations ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1360/78 of 19 June 1978 on producer groups and asso ­ ciations thereof ('), and in particular Article 11 (3) thereof, Whereas, under Article 10 ( 1 ) of Regulation (EEC) No 1360/78 , the Member States are to grant aid to recog ­ nized groups and associations during the three years following the date of their recognition to encourage their formation and to facilitate their operation ; whereas the amount of this aid for the first, second and third years may not exceed 60 , 40 and 20 % respectively of the actual formation and operating expenses ; whereas, in order to ensure that this system is correctly applied , these expenses should be speci ­ fied ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Agricultural Structures, HAS ADOPTED THIS REGULATION : Article 1 1 . The actual formation and operating expenses within the meaning of Article 10 (2) (b) and (3) (a) of Regulation (EEC) No 1360/78 shall be as follows : (a) expenditure incurred in connection with the preparatory work towards setting up the producer groups or associations, and in connection with drawing up their constitutional instruments and statutes or with amendment thereof, in accordance with the conditions laid down in Articles 4, 5 and 6 of Regulation (EEC) No 1360/78 ; (e) expenditure on office stationery and depreciation of office equipment ; (f) expenditure on the means at the disposal of the groups or associations for transport of administra ­ tive staff ; (g) expenditure on rent or, in the case of purchase , expenditure on interest actually paid, as well as other expenditure and charges arising from occupa ­ tion of the accommodation serving the administra ­ tive operations of the groups or associations ; (h) expenditure on insurance relating to administra ­ tive staff transport, administrative buildings and their equipment. 2 . The producer groups and associations shall be allowed to spread the amount of the expenditure over the three years for which aid is granted . 3 . The expenditure referred to in points (c) to (h) of paragraph 1 shall be taken into account for the purpose of calculating aid only as considered appro ­ priate by the competent authorities of the Member State, in terms of the fulfilment by the groups and associations of their functions as laid down in Regula ­ tion (EEC) No 1360/78 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 July 1980 . For the Commission Finn GUNDELACH Vice-President (&gt;) OJ No L 166, 19 . 6 . 1978 , p. 1 .